Citation Nr: 1226283	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1984 to April 1988.  In response to a March 2011 Joint Motion to Vacate and Remand, this case was remanded by the Board of Veterans' Appeals (Board) in August 2011 to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida for an additional opinion from the examiner who provided a VA opinion in March 2010 based on all of the evidence on file.  An additional opinion was obtained in August 2011 and added to the claims file.  The issue was denied in a June 2012 Supplemental Statement of the Case, and is again before the Board for adjudication.

Consequently, there has been substantial compliance with the August 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in December 2007, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for a thoracic spine disorder; and he has otherwise been assisted in the development of his claim.

2.  The March 2010 and August 2011 conclusions by a VA examiner that the Veteran's thoracic spine disorder is not causally related to service are competent, credible, and highly probative evidence. 

3.  The Veteran's thoracic spine disorder is not causally related to service.


CONCLUSION OF LAW

A thoracic spine disorder was not incurred in or aggravated by active duty; nor may degenerative disease it be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.   

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims file after the letter.  In compliance with the duty to notify, the Veteran was informed in a September 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was obtained in March 2010, with an additional opinion obtained from the same examiner in August 2011.    

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his December 2007 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the December 2007 travel board hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analysis of the Claim

The Veteran seeks service connection for a thoracic spine disorder that he contends began in service. 



Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In the case of degenerative arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Although there is no separation examination report on file, the service treatment records on file do not contain any complaints, findings, or diagnosis of a thoracic spine disorder.  

Several private medical records are on file.  These include a January 1997 X-ray report which notes that the etiology of the central cord syrinx was thought to be due to prior trauma.  A January 1997 MRI (magnetic resonance imaging) report shows findings of thoracic spine disc herniation and thoracic cord hydromyelgia.  A January 1997 neurology examination report includes a diagnosis of hydromyelgia-post traumatic with thoracic disc displacement.  The examiner commented that most of the Veteran's symptoms were musculoskeletal in nature, reflecting the diffuse trauma to his back and hydromyelgia which is related to the focal trauma.  The report also included a history of the Veteran's involvement in a motor vehicle accident in 1995.  The Veteran at that time noted that in his job he was required to lift heavy objects on a regular basis.  The Veteran was evaluated in February 1997 for low back and dorsal peri-spine pain of considerable intensity since September 1996, with at least some pain present since a motor vehicle accident in 1995.  The Veteran noted doing heavy work, such as lifting 100 pound aircraft tires.  It was recommended that the Veteran change his occupation because his spine should not be subjected to daily heavy manual labor.  

A May 1997 letter from a private physician shows a diagnosis of severe degenerative post traumatic disease of the thoracic lumbar spine with multiple thoracic disc protrusions, as well as thoracic hydromyelgia.  A November 1998 outpatient treatment record includes a diagnosis of post traumatic thoracic syringomyelgia. 

A July 1999 SSA disability determination and transmittal form shows that as of November 1998 the Veteran was deemed by the SSA to be disabled.  The primary diagnosis was listed as back disorders.  The Veteran reported that he injured his back in a motorcycle accident in 1995.  Based on a review of the evidence of record, SSA concluded that the Veteran suffered from residual effects of injuries sustained in a motorcycle accident, including multiple disc herniations, hydromyelia of the thoracic spine, and thoracic and lumbar pain.  

A June 2002 private outpatient treatment record includes a diagnosis of back pain with post traumatic thoracic syringomyelgia. 

Two undated lay statements, received by VA in October 2004, assert that the Veteran performed heavy lifting while in the military and that during this time he suffered from back problems. 

A March 2005 private MRI report includes diagnoses of syrinx extending from T3 to T9 and right-sided thoracic disc herniation. 

The Veteran testified at his December 2007 travel board hearing that he was the crew chief for aircraft maintenance repair; that he had back problems in service due to lifting heavy objects, such as aircraft wheels; that he was treated for back problems in service; that his back injury due to his 1995 motorcycle accident was separate from the back disability he incurred in service; and that he was told by a private physician, Dr. Turner, that his disc herniation was caused by heavy lifting.

The Veteran was afforded a private medical examination in February 2008.  He reported initially injuring his back in the military while working as an aircraft mechanic.  He noted that during this time he was required to do much heavy lifting.  A history of a motorcycle accident in 1995 or 1996 was also reported, at which time the Veteran claimed to have suffered anterior chest injuries.  After examining the Veteran and reviewing the private medical evidence on file (but not the Veteran's service treatment records), the examiner provided diagnoses which included 
post traumatic syrinx, thoracic degenerative disc disease, T7-8 disc protrusion, and post traumatic thoracic myofascial syndrome.  The physician opined that the Veteran's syrinx and disc herniation were most likely related back to somewhere around 1985 or 1986.  He added that certainly the heavy work performed by the Veteran as an aircraft mechanic would very likely have led to these sort of injuries. 

The Veteran was afforded a VA examination in March 2010.  The report demonstrates that the examiner thoroughly reviewed the Veteran's claims folder because she included a detailed recitation of the Veteran's medical history, including specific medical findings.  The examination report included the instructions set out as part of the Board's December 2009 remand, concerning which medical opinions were to be supplied.  After examining the Veteran, the examiner rendered diagnoses of degenerative joint disease and degenerative disc disease of the thoracic spine, post traumatic thoracic spine syrinx/hydromyelgia, and T6-8 sensory radiculopathy. 

The examiner commented that the Veteran had no complaints of a chronic back problem in 1987, despite an undocumented claim of heavy work in 1986, upon which the 2008 private examination findings were based.  Multiple reports were noted to show significant injury and complaints following the motorcycle accident (occurring, by history, in 1995 or 1996).  There was no noted continuity or chronicity of complaints prior to the 1995-1997 time frame.  The examiner added that the medical expertise and evidence d did not exist to determine the length of chronic degenerative changes observed on imaging studies, only that they were not acute or subacute. 

The examiner further commented that acutely, the symptoms of the syrinx were clearly linked to the post service "MCA" [sic].  The examiner noted that the disc herniation may well have had its onset in 1995 and would appear chronic in 1997.  She also noted that despite medical opinions of record that the hard work of aircraft maintenance in service may have led to degenerative disease of the spine, this long held medical belief had been found to be a medical myth.  The AMA (American Medical Association ) Guides Newsletter July/August 2009 found degenerative disc disease as a result of work-related "cumulative Trauma" to be a myth with this accounting for three percent or less of conditions.  Rather, the study results showed that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  In conclusion, the examiner opined that, extrapolating all these facts, the Veteran's spine conditions were not caused by or related to military service. 

According to lay statements added to the file in June 2011 from people who have known him for a number of years, the Veteran has had back problems since prior to his motorcycle accident.  His flight chief in service remembered the Veteran hurting his back while working on the flight line.  

A Job Training Record, which includes entries dated from September 1987 to March 1988, was added to the claims file in June 2011.  It was noted that an evaluation scheduled for October 1, 1987 was rescheduled due to the Veteran's being put on sick leave for his back after lifting "box bottles."  

According to a private Emergency Room report dated in August 1986 and added to the claims file in June 2011, the Veteran was seen for lower back pain and was treated with rest and Motrin.

In response to the August 2011 Board remand, an opinion was obtained from the VA examiner who provided the March 2010 examination report.  After review of the evidence, including the evidence added to the file after March 2010, the examiner concluded that while the Veteran might have had back pain in service, there were no documents suggesting a significant mechanism of injury to account for the current back conditions.  According to this examiner, localized, subjective pain, which might represent many different and/or unrelated etiologies, is not considered reliable as a diagnostic or prognostic indicator.  In most active individuals, back pain occurs as a result of soft tissue inflammation and is not indicative of chronic back problems; they usually resolve within a week or two and are unrelated to other acute episodes.  While back strain or sprain involves the muscles and ligaments, which are soft tissue, of the spinal region, spondylosis is a degenerative process involving the discs and vertebral bodies.  Strains and sprains are not the cause of, or related to, the degenerative process.  

The VA examiner reiterated in August 2011 that the AMA Guides Newsletter for July/August 2009 indicated that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) are the predominant predictors of degenerative disc disease.  Consequently, the examiner opined that, medically speaking, it is less likely than not that the Veteran's back complaints in service are caused by or related to his current back conditions.

There is evidence on file both for and against the Veteran's claim for service connection for a thoracic spine disorder.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the March 2010 and August 2011VA nexus opinions against the claim to be of more probative value, when considered along with the other evidence of record, than the February 2008 private physician's opinion in favor of the claim.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although the private examiner concluded in February 2008 that the heavy work the Veteran performed in service as an aircraft mechanic would very likely have led to his current disorders, this opinion does not discuss the Veteran's service treatment records, does not discuss the notations in the record that the Veteran's back disorders began as a result of his motorcycle accident in 1995, and does not provide a clear rationale for the opinion with citations to the medical evidence.  On the other hand, the VA opinion in March 2010, along with the additional clarification in August 2011, discuss the service treatment records and provide a clear rationale for why any complaints of back pain due to strain or sprain in service would not be causally related to the current degenerative disease first shown many years after service discharge, since strains and sprains involve soft tissue and degenerative disease involves the discs and vertebral bodies.  The VA opinions also include a medical cite to a relevant AMA Guides Newsletter.  

Although the Veteran is competent to report his back symptoms, he is clearly not competent to report that he has a thoracic spine disorder due to service.  Laypersons are not competent to provide evidence in certain medical situations, to include a case involving degenerative disease.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The multiple lay statements on file have been taken into consideration in the decision and are considered competent to show complaints of back pain in service.  However, while these statements support the Veteran's contention that he had back pain in service, the statements are not probative of whether the Veteran's current back disorders are causally related to his complaints of back pain in service, meaning that the lay statements do not provide evidence that either supports or refutes whether there is a causal connection.

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have a thoracic spine disorder as a result of service.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a thoracic spine disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


